[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Jim Ogles was convicted of violating the prohibition law, and he appeals. Affirmed.
The following are the charges refused to defendant:
I and 2. General affirmative charge.
(3) I charge you that the material or beer found in the barrels and box was not one of the liquors or beverages prohibited by law. *Page 112 
(1) The defendant's objection to going to trial at the adjourned term of the court upon the ground that the court at the time the defendant was arraigned for trial was not legally in session was not well taken. The record shows an order of the court made during regular term time, providing for holding the adjourned term at which the defendant is shown to have been tried. This term, in effect, was but a continuation of the regular term. Under section 3 of the act creating the Morgan county law and equity court, the judge thereof is given the same powers as circuit judges. — Local Acts 1907, p. 194. Circuit judges, by the general laws, are given power to call special or adjourned terms of the court. — Code 1907, § 3292. The judge of the law and equity court had full power to call and hold the adjourned term of the court at which the defendant was tried. — Hafley v. State, 8 Ala. App. 378, 382, 62 So. 319;  Town of Athens v. Miller, 190 Ala. 88, 66 So. 702. See, also, Ex parte Brown, infra, 72 So. 772.
The fact that a liquor is shown to have the same odor and general appearance of whisky is, by statute, made prima facie evidence of the fact. — Acts 1915, p. 33, § 32 1/2. Moreover, the witness Hanby, after testifying to the liquor having the odor and general appearance of whisky, testified that he "took it [the liquor in question] to be whisky." See, also, Strangev. State, 5 Ala. App. 164, 59 So. 691; Woodward v. State,5 Ala. App. 202, 59 So. 688; Warrick v. State, 8 Ala. App. 391,62 So. 342.
The witness Hanby testified to finding about three quarts of whisky in the defendant's house, besides the several barrels of beer (about 500 gallons) near the house, and possession of over one-half gallon of alcoholic liquors is a violation of law and also prima facie evidence that the same is kept for an unlawful purpose. — Acts 1915, pp. 44, 45, 47.
(2, 3) The defendant introduced no evidence to overcome the prima facie case made out by the state by the uncontradicted evidence, and the court was not in error in refusing the written charges Nos. 1 and 2 requested in behalf of the defendant. Written charge No. 3, under the evidence in this case and the statutes *Page 113 
describing and defining the liquors that fall within the inhibition of the statutes, invaded the province of the jury, and was otherwise an incorrect statement of the law.
We find no error in the record.
Affirmed.